Name: Council Regulation (EEC) No 527/79 of 19 March 1979 amending the list of countries and territories in Regulation (EEC) No 706/76 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories, concerning the list of countries and territories
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22 . 3 . 79 No L 71 / 1Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 527/79 of 19 March 1979 amending the list of countries and territories in Regulation (EEC) No 706/76 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African , Caribbean and Pacific States or in the overseas countries and territo ­ ries , concerning the list of countries and territories out in Annex I to that Regulation , have become inde ­ pendent ; Whereas these States acceded to the ACP-EEC Convention of Lome (5 ) on 27 September 1 978 (6), 17 January 1 979 ( 7 ) and 26 February 1 979 (8 ) respectively and should consequently be counted among the ACP States referred to in Article 1 of Regulation (EEC) No 706/76 ; whereas the list in Annex I to that Regula ­ tion should therefore be amended , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the the Treaty establishing the Euro ­ pean Economic Community, and in particular Articles 43 and 113 thereof, Having regard to Council Regulation (EEC) No 1059 /69 of 28 May 1969 laying down trade arrange ­ ments applicable to certain goods resulting from the processing of agricultural products ('), as last amended by Regulation (EEC) No 3058 /75 ( 2 ), and in particular Article 12 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment (3 ), Whereas Regulation (EEC) No 706/76 (4 ) laid down the arrangments applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African , Carib ­ bean and Pacific States or in the overseas countries and territories ; Whereas the Solomon Islands , Tuvalu and Dominica , which appear in the list of countries and territories set HAS ADOPTED THIS REGULATION : Article 1 In Annex I to Regulation (EEC) No 706/76, the words 'Dominica ', 'Solomon Islands ' and 'Tuvalu ' shall be deleted . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 March 1979 . For the Council The President R. MONORY ( ¢) OJ No L 141 , 12 . 6 . 1969 , p. 1 . 2 OJ No L 306, 26 . 11 . 1975 , p. 3 ( 5 ) OJ No L 25 , 30 . 1 . 1976 , p. 2 . (*) OJ No L 297 , 24 . 10 . 1978 , p. 11 . ( 7 ) OJ No L 30 , 6 . 2 . 1979 , p. 7 . ( ») OJ No L 55 , 6 . 3 . 1979 , p. 8 . ( 3 ) OJ No C 6, 8 . 1 . 1979 , p . 58 . (&lt;) OJ No L 85, 31 . 3 . 1976, p . 2 .